Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7309 Page 1 of 11




                                                              EXHIBIT 29




                                                              EXHIBIT 29
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7310 Page 2 of 11

  1                         UNITED STATES DISTRICT COURT
  2                      SOUTHERN DISTRICT OF CALIFORNIA
  3                       CASE NO. 3:17-CV-01112-JLS-NLS
  4                       JUDGE HON. JANIS L. SAMMARTINO
  5                      MAGISTRATE HON. NITA L. STORMES
  6
  7                                      CLASS ACTION
  8    SLYVESTER OWINO AND JONATHAN GOMEZ, ON BEHALF OF
  9    THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,
10                 PLAINTIFFS
11
12                 V.
13
14       CORECIVIC, Inc.
15                 DEFENDANT
16       _______________________________________________
17
18                           DEPONENT: TROY G. POLLOCK
19                          DATE:            FEBRUARY 26, 2019
20
21
22     REPORTER:
23     KELLEY BOHAN
24     JOB NO. 3225917
25     PAGES 1 - 203

                                                                  Page 1

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0883
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7311 Page 3 of 11

  1    worked, is there a difference in terms of how the

  2    company handles the detention of these different

  3    inmates?

  4               MR. STRUCK:     Form, foundation.

  5          A.    So the prior places to coming to the detention

  6    center have all been inmates, state inmates, convicted

  7    felons, so I mean, what -- I guess I need a little bit

  8    more what you're asking?

  9          Q.    Is there a difference in approach in terms of

10     how you're handling their detention or is it similar to

11     what's done at Stewart?

12                MR. STRUCK:     Form and foundation.

13           A.    My job at each one of these places has been to

14     provide a safe and secure environment and met the basic

15     needs, life safety needs of whether they're inmates or

16     detainees so they're treated the same.

17           Q.    And are the daily experiences of the different

18     detainees or inmates, are they similar or different?

19                MR. STRUCK:     Form.

20           Q.    In your experience?

21                MR. STRUCK:     Form and foundation.

22           A.    It depends on, again, what facilities it is.

23     Some facilities have different programs that they

24     require educational things, vocational things, depending

25     on which facility you have.

                                                                  Page 57

                                Veritext Legal Solutions
                                     866 299-5127

                                   EXHIBIT 29
                                   Page 0884
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7312 Page 4 of 11

  1    than on your scheduled laundry day?

  2          A.    I don't know.

  3          Q.    Section I 5 here, it talks about some cleaning

  4    that's done in the laundry area.            Do you know who does

  5    that cleaning?

  6          A.    Laundry workers.

  7          Q.    And are those detainees?

  8          A.    Yes.

  9          Q.    And are they paid for that work?

10           A.    Yes.

11           Q.    Do you know how much?

12           A.    No.

13           Q.    Section J sanitation of mattresses and

14     pillows.    Who does the cleaning of that work or of those

15     items?

16           A.    I'm not sure.

17           Q.    Okay.    Do you know if that's paid work?

18           A.    Yes.

19           Q.    Okay.    Let's talk a little bit now about

20     disciplinary policy and procedures at Stewart.            Is

21     discipline an important aspect of the facilities

22     operations?

23           A.    Rules are.

24           Q.    Okay.    Why is that?

25           A.    Well, every institution or every organization

                                                                  Page 66

                                Veritext Legal Solutions
                                     866 299-5127

                                   EXHIBIT 29
                                   Page 0885
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7313 Page 5 of 11

  1    has to have rules to go by in order to maintain a safe

  2    and secure environment for the detainees and staff and

  3    the public.

  4          Q.    Is there a concern with respect to the

  5    behavior of the detainees?

  6          A.    What do you mean by concern?

  7               MR. STRUCK:     Object to the form.

  8          Q.    Is that a problem that is anticipated?

  9               MR. STRUCK:     Form, foundation.

10           A.    I'm still -- I still don't understand.                 I

11     mean, by nature, what we're doing, we're a detention

12     facility that nobody wants to be in.                So does that

13     heighten our alertness?       Yes.      Nobody wants to be there.

14           Q.    And because they don't want to be there, that

15     raises a concern, why?

16                MR. STRUCK:     Form and foundation.

17           A.    So if a person does not want to be somewhere,

18     usually they don't always act appropriately.

19           Q.    The inmate -- or the detainees, sorry, at

20     Stewart are not in criminal custody, correct?

21                MR. STRUCK:     Foundation.

22           A.    Currently, no.      Some of them do have criminal

23     backgrounds and have come straight to us from prison

24     after they have done their prison time.

25           Q.    What's the objective for the disciplinary

                                                                     Page 67

                                Veritext Legal Solutions
                                     866 299-5127

                                   EXHIBIT 29
                                   Page 0886
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7314 Page 6 of 11

  1    measures imposed at Stewart?

  2               MR. STRUCK:     Form.

  3          A.    What's the objection?

  4          Q.    Objective.

  5          A.    Objective of having the disciplinary procedure

  6    to ensure that the rules are followed.

  7          Q.    Any other objective?

  8          A.    The safety and security of the facility, the

  9    staff, detainees, and the public.

10           Q.    So safety and security is the objective?

11           A.    Yes.

12           Q.    Let's talk a little bit about disciplinary

13     segregation.       I'd like to know how that fits with the

14     objective of maintaining safety and security?

15           A.    If I have a person's whose behavior has

16     jeopardized the safety and security of them self or

17     anybody else at the facility, then it warrants that they

18     be isolated in disciplinary segregation.

19           Q.    Would lesser measures still achieve those

20     objectives?

21           A.    Not always, depends on the circumstances.

22           Q.    Why wouldn't they?

23           A.    If I have a guy that's going around stabbing

24     other people, there is no lesser thing that you can to

25     do him other than isolate them to keep them from

                                                                  Page 68

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0887
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7315 Page 7 of 11

  1          A.    Detainee tried to escape.

  2          Q.    The next page talks about a review of such

  3    segregation that required intervals.                When do those

  4    reviews take place and what's involved in them?

  5               MR. STRUCK:     Form.

  6          A.    It has to be reviewed by an ADO staff member

  7    within 72 hours of initial placement and then a weekly

  8    review is done at that review meeting that we have.

  9          Q.    Aside from the detainee who tried to escape,

10     do you recall any other instances of someone being

11     placed?

12           A.    Yes.

13           Q.    What were the circumstances of those?

14           A.    MS-13 gang members trying to assault other

15     gang members.

16           Q.    Any other instances?

17           A.    Not that I recall specifically.

18           Q.    Okay.    Looking now at page 7489, in section 3,

19     there's discussion of reviews required for detainees in

20     disciplinary segregation and also for detainees in

21     administrative segregation, the former is more frequent.

22     And I guess my question is:          Why are reviews conducted

23     more often for detainees in disciplinary segregation as

24     opposed to administrative segregation?

25           A.    We review every detainee in restricted housing

                                                                     Page 86

                                Veritext Legal Solutions
                                     866 299-5127

                                   EXHIBIT 29
                                   Page 0888
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7316 Page 8 of 11

  1    and I believe T shirts, white T shirts.

  2          Q.    Are they allowed to wear baseball caps inside

  3    the facility?

  4          A.    Yes.     I mean, at recreation and going to and

  5    from recreation.

  6          Q.    But not inside their unit?

  7          A.    Right.

  8          Q.    Okay.      Okay.     How often are hygiene items

  9    purchased at the commissary?

10           A.    I have no idea.

11           Q.    Can a detainee be terminated from his job as

12     part of the Voluntary Work Program?

13           A.    Yes.

14           Q.    At any time?

15           A.    Yes.

16           Q.    For any reason?

17           A.    No.     There has to be -- they sign a form that

18     tells them, you know, they have their attendance, they

19     can be fired for not coming to work, for failing to

20     do the job, for physical not being able to do the job,

21     and there's, I think, a couple other reasons they can be

22     fired, but just not because -- for the heck of it they

23     just can't be fired.

24           Q.    It has to be some sort of cause?

25           A.    Right.

                                                                 Page 116

                                 Veritext Legal Solutions
                                      866 299-5127

                                      EXHIBIT 29
                                      Page 0889
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7317 Page 9 of 11

  1            Q.   Okay.

  2            A.   Their classification may change.

  3            Q.   And can a detainee quit his job as part of the

  4    Voluntary Work Program?

  5            A.   Yes.

  6            Q.   At any time?

  7            A.   Uh-huh.

  8            Q.   Can he do it for any reason?

  9            A.   Yes.

10             Q.   Can a detainee be disciplined at all for

11     quitting the job?

12             A.   No.

13                   (EXHIBIT 55 MARKED FOR IDENTIFICATION)

14             Q.   I'm handing you what's been marked as 55.

15     This is policy 19-100 covering the detainee Voluntary

16     Work Program.        Are you familiar with this policy?

17             A.   Yes.

18             Q.   So you stated that certain jobs are not

19     available to high custody detainees.                  What are those

20     jobs?

21             A.   So the policy generally states that

22     detainees -- high custody detainees cannot have --

23     generally cannot have jobs

24                  outside of the housing unit, the living unit

25     that they're assigned to.          We got a waiver to allow high

                                                                      Page 117

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 29
                                     Page 0890
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7318 Page 10 of 11

  1           A.    That I don't know.

  2           Q.    Posted?

  3           A.    I don't know.

  4           Q.    Okay.     On subsection H 2 it says the detainee

  5     workday will approximate the work date in the community,

  6     do you know what that means?

  7           A.    I have no idea.

  8           Q.    Me either.     H 3 states that un-excused

  9     absences from work or unsatisfactory work performance

 10     may result in removal from the Voluntary Work Program.

 11     Aside from removal, are there any other potential

 12     consequences for poor performance?

 13           A.    No.

 14           Q.    Loss of privileges?

 15           A.    For poor performance, no.

 16           Q.    No discipline?

 17           A.    No.

 18           Q.    Section K talks about compensation it's on

 19     page 8005 it says detainees will be compensated at least

 20     $1 per day.       You testified, I believe, there's a range

 21     of about $1 to $4?

 22           A.    Yes.

 23           Q.    Is there any limit to the ability of the

 24     facility to pay more than $4 if it deems it appropriate?

 25           A.    That's at the warden's discretion.

                                                                 Page 124

                                  Veritext Legal Solutions
                                       866 299-5127

                                     EXHIBIT 29
                                     Page 0891
Case 3:17-cv-01112-JLS-NLS Document 124-1 Filed 07/17/19 PageID.7319 Page 11 of 11

  1                         CERTIFICATE OF REPORTER

  2                     COMMONWEALTH OF KENTUCKY AT LARGE

  3

  4     I do hereby certify that the witness in the foregoing

  5     transcript was taken on the date, and at the time and

  6     place set out on the Title page here of by me after

  7     first being duly sworn to testify the truth, the whole

  8     truth, and nothing but the truth; and that the said

  9     matter was recorded stenographically and mechanically by

 10     me and then reduced to type written form under my

 11     direction, and constitutes a true record of the

 12     transcript as taken, all to the best of my skill and

 13     ability. I certify that I am not a relative or employee

 14     of either counsel, and that I am in no way interested

 15     financially, directly or indirectly, in this action.

 16

 17

 18

 19

 20

 21            ____________________________________

 22                         KELLEY BOHAN,

 23                   COURT REPORTER / NOTARY

 24            MY COMMISSION EXPIRES ON: 05/19/2020

 25                  SUBMITTED ON: 03/01/2019

                                                                 Page 203

                                 Veritext Legal Solutions
                                      866 299-5127

                                    EXHIBIT 29
                                    Page 0892
